Citation Nr: 9933026	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  92-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation for additional disability 
resulting from lung cancer surgery at a VA facility during 
February 1990, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel

REMAND

The veteran served on active duty from September 1953 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that the May 1997 Supplemental Statement of 
the Case characterized the issue on appeal as whether new and 
material evidence had been submitted to reopen the claim for 
entitlement to compensation for additional disability result-
ing from lung cancer surgery at a VA facility during February 
and March 1990, under the provisions of 38 U.S.C.A. § 1151.  
However, inasmuch as the veteran perfected her appeal of the 
July 1991 RO determination in a timely manner, this rating 
decision has not become final and new and material evidence 
to reopen the veteran's claim is not required.

The veteran testified at a hearing before a Member of the 
Board in April 1992.  In May 1996, the Board noted that the 
Member of the Board who had conducted the veteran's April 
1992 hearing had resigned and remanded her claim to the RO to 
schedule the veteran for another hearing.  Accordingly, the 
veteran was afforded a hearing before the undersigned Member 
of the Board in September 1996.  Transcripts of both hearings 
are of record.

Thereafter, in January 1997, the veteran's claim was remanded 
to the RO for additional development, to include scheduling 
her an examination by a "thoracic surgeon."  The veteran 
was examined in March 1997; however, the examination was not 
performed by a thoracic surgeon.  Specifically, the 
examination report includes the following comment from the 
examiner:

Although not a thoracic surgeon, this C&P 
[compensation and pension] examination was 
presented to me.  I have a background of 15 years 
in general surgery, including 4 years of residency.  
I have assisted on a considerable number of 
thoracic operations.  

A rating decision dated in May 1997 reflects that the RO 
again denied the appellant's claim, noting that the physician 
who had examined her in March 1997 had opined that her 
current disabilities which were related to the 1990 surgery 
were "for the very most part, certain and to a much lesser 
degree, very nearly certain, to be the result of proper 
medical treatment."

In a letter dated in June 1997, the veteran objected to the 
fact that the physician who examined her in March 1997 was a 
retired general practitioner who did not have a specialty.  
She stated that until she had been accorded an examination by 
a thoracic surgeon her claim should not be reviewed.  It was 
also noted that the examiner's comment that there had been no 
evidence of recurrence of the cancer was inconsistent with 
the fact that the veteran's left breast was removed in August 
1995.

A "Report of Contact," VA Form 119, dated in July 1997 
reflects that the RO was attempting to obtain Volume 1 of the 
veteran's medical records, which contained the original 
medical records for the February 1990 surgery.  It was also 
noted that contact with an attorney at the Portland, Oregon, 
RO revealed that the tort claim which the veteran had filed 
had been denied and that no appeal had been filed.

In a statement dated in November 1999 the veteran's 
accredited representative also objected to the fact that, 
although the January 1997 remand from the Board instructed 
that the veteran be scheduled for an examination by a 
thoracic surgeon and such examination was requested by the 
RO, the veteran was examined by a general surgeon.  The 
representative cited the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Stegall v. West, 11 
Vet. App. 268 (1998) in support of the contention that the 
veteran has a right to compliance with a remand order by the 
Board.

Specifically, in Stegall, the Court held that "a remand by 
this Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  We hold further that a remand by this 
Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand."  Stegall v. West, 11 Vet. App. 268 
(1998).  The Court also held that "where, as here, the remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."

The representative, in the November 1999 statement, also 
suggested that, if the Board does not find the evidence of 
record sufficient to allow the benefits sought on appeal, the 
veteran's case is of such medical complexity that it should 
be referred for an independent medical opinion under the 
provisions of 38 C.F.R. § 3.328.  

In this regard, the Board notes that in her July 1997 letter 
to the RO, the veteran stated that the use of a medical 
opinion by a physician who had not previously examined her 
would be unfair.  Similarly, in a June 1999 letter to the RO, 
the veteran questioned the probative value of a medical 
opinion provided by a physician who had not examined her.  
Accordingly, inasmuch as an independent medical expert would 
provide an advisory opinion based solely on a review of the 
case rather than one based on an examination of the veteran, 
the Board finds that a remand to afford the veteran an 
examination by a thoracic surgeon is required.

Although the Board regrets further delay, in light of the 
above, additional development is necessary.  Accordingly, the 
case is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
additional disability resulting from lung 
cancer surgery at the VA facility 
February 1990.  After securing the 
necessary authorization, the RO should 
obtain those records not already on file.

2.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
"thoracic surgeon," as specified in the 
January 1997 remand.  The claims folder 
and Volume 1 of VA Medical Records 
concerning the veteran must be made 
available to the physician prior to the 
examination.  The physician should elicit 
a detailed account from the veteran of 
the problems which she attributes to the 
February 1990 surgery.  The scope of the 
examination should be broad enough to 
cover all residual conditions which are 
alleged by the veteran to be attributable 
to the February 1990 surgery.  All 
complaints having a medical cause should 
be covered by a definite diagnosis and 
the examiner should identify all of the 
disabilities which are residual to the 
surgical treatment rendered by VA in 
February 1990.  The examiner should then 
render an opinion as to which of the 
disabilities attributable to the February 
1990 surgery were, without regard to 
fault, the necessary consequences of the 
surgical treatment or were intended to 
result from the surgery.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development as well 
as the development requested by the Board 
in the January 1997 remand have been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary in addition 
to that requested above, the RO should 
readjudicate the issue of entitlement to 
compensation for additional disability 
resulting from lung cancer surgery at a 
VA facility during February 1990, under 
the provisions of 38 U.S.C.A. § 1151, in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

